DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 05/24/2022 has been entered.  Claims 1, 3, 4, 17-19 and 21-34 are pending, claims 21 and 29 have been withdrawn from consideration, and claims 1, 3, 4, 17-19, 22-28, and 30-34 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 17-19, 22, 24-28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamiya et al. (U.S. 2016/0367233) in view of Sugita (U.S. 2008/0300460).
With respect to claim 1, Mamiya et al. teaches an apparatus comprising: 
an elongate imaging instrument (100) including a head (102) comprising an image sensor (103, para [0030]) and an insertion device (106) configured to deliver a sheath to a target tissue location within a patient (via 107); 
a sheath tip (73) forming a distal end of the sheath (71) that defines therein a lumen (FIG. 5) configured to convey an elongated instrument (FIG. 4 for example), the sheath tip having a cylindrical body extending between a base end and a contact end configured to extend out of the insertion device to contact a tissue surface (FIG. 5)
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 1, Sugita teaches an apparatus comprising:
a deformable tip (6) configured to be positioned at a distal end of a medical device (FIG. 1) , the deformable tip having a cylindrical body extending between a base end disposable at the distal end of the medical device (FIG. 4) and a contact end positionable to contact a tissue surface (FIG. 6), wherein the cylindrical body of the deformable tip has a first column strength between the base end and the contact end along an axis of the deformable tip such that the cylindrical body of the deformable tip is configured to be deformable upon contact with a tissue surface between the contact end and the base end of the deformable tip (FIG. 2, 4, 8 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Sugita in order to allow the front end surface of the tip to be directed to face living tissue even though the living tissue is located at such a region as to not face the distal end face of the sheath (FIG. 8, para [0041] of Sugita).
With respect to claim 3, Mamiya et al. teaches the sheath tip is a separate structure configured to be attached to the distal end of the sheath (FIG. 5 for example).
With respect to claim 4, Mamiya et al. teaches the sheath tip is configured to be physically coupled to the distal end of the sheath at a sheath insert (74) that is configured to be received within the lumen of the sheath (FIG. 5).
With respect to claim 17, Mamiya et al. teaches a system comprising: 
an elongated imaging instrument (100) including a head (102) coprising an imaging sensor (103, para [0030]) and an insertion device (106);
a sheath (71) defining therein a lumen (FIG. 5) the sheath insertable into a patient’s body through the insertion device and extendable out of the insertion device at the head (FIG. 5); 
an elongated medical instrument (4) configured to be delivered through the lumen in the sheath; 
an insertion control system (109) configured to convey the sheath to a desired location within a body; 
an instrument control system (8) configured to direct operation of the elongated medial instrument when the elongated medical instrument reaches a desired position; and
a sheath tip (73) coupled to a distal end of a sheath (71), the sheath tip having a cylindrical body extending between a base end coupled to the distal end of the sheath and a contact end configured to contact a tissue surface upon extension out of the head (FIG. 5).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 17, Sugita teaches an apparatus comprising:
a deformable tip (6) coupled to a distal end of a medical device (FIG. 1) , the deformable tip having a cylindrical body extending between a base end coupled to the distal end of the medical device (FIG. 4) and a contact end configured to contact a tissue surface (FIG. 6), wherein the cylindrical body of the deformable tip includes a crumple zone a proximal distance away from the contact end, the crumple zone is configured to be deformable upon the contact end contacting a tissue surface (FIG. 2, 4, 8 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Sugita in order to allow the front end surface of the tip to be directed to face living tissue even though the living tissue is located at such a region as to not face the distal end face of the sheath (FIG. 8, para [0041] of Sugita).  
With respect to claim 18, Mamiya et al. teaches the elongate imaging instrument includes a bronchoscope (100, intended use).
With respect to claim 19, Mamiya et al. teaches the elongated medical instrument includes a sampling needle (4).
With respect to claim 22, Sugita teaches the cylindrical body of the sheath tip has at least one characteristic chosen from a first thickness that is less than a second thickness of the sheath and a first rigidity that is less than a second rigidity of the sheath (para [0035]).
With respect to claim 24, Sugita teaches the cylindrical body of sheath tip includes at least one crumple zone (8) along around a circumference of the sheath tip a proximal distance away from the contact end (FIG. 2), the crumple zone being buckleable responsive to application of a force to the contact end (para [0034]).
With respect to claim 25, Sugita teaches the cylindrical body of the sheath tip includes a plurality of accordion-shaped contours (8) on an outside surface of the cylindrical body of the sheath tip (FIG. 2), wherein the plurality of accordion-shaped contours is generally perpendicular to the axis of the sheath tip (FIG. 2) and configured to enable the cylindrical body of the sheath tip to deform along the plurality of accordion-shaped contours (FIG. 8 for example).
While Sugita does not explicitly teach a plurality of circumferential cuts forming the plurality of accordion-shaped contours, it would be obvious to one of ordinary skill in the art to manufacture the accordion-shaped contour by any desirable method and the results of the modification would have been predictable.
With respect to claim 26, Sugita teaches distal edge of the contact end of the sheath tip defines a planar edge around the circumference of the distal edge (FIG. 2, 4).
With respect to claim 27, Sugita teaches the cylindrical body of the sheath tip is configured to be deformable between the contact end and the base end of the sheath tip without the contact end moving across the tissue surface (para [0035]).
With respect to claim 28, Mamiya et al. teaches an apparatus comprising:
a sheath (71) defining a lumen (FIG. 5) that is configured to convey an elongated instrument (FIG. 4 for example); 
an insertion device (119) including a head (102) comprising an imaging sensor (103, para [0030]) and an exit port (107a) configured to deliver the sheath to a target tissue location within a patient (FIG. 5); and 
a sheath tip (73) disposed at a distal end of the sheath, the sheath tip having a cylindrical body extending between a base end at the distal end of the sheath and a contact end configured to contact a tissue surface upon extension of the sheath tip out of the exit port (FIG. 9 for example).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 28, Sugita teaches an apparatus comprising:
a medical device (FIG. 1); and 
a deformable tip (6) positioned at a distal end of the medical device (FIG. 2), the deformable tip having a cylindrical body extending between a base end at the distal end of the medical device (FIG. 2) and a contact end configured to contact a tissue surface (FIG. 6), wherein the cylindrical body of the deformable tip is configured to be deformable between the contact end and the base end of the deformable tip upon contact with the target tissue (FIG. 8 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Sugita in order to allow the front end surface of the tip to be directed to face living tissue even though the living tissue is located at such a region as to not face the distal end face of the sheath (FIG. 8, para [0041] of Sugita).  
With respect to claim 31, Sugita teaches the cylindrical body of deformable tip includes at least one crumple zone (8) along around a circumference of the deformable tip a proximal distance away from the contact end (FIG. 2), the crumple zone being buckleable responsive to application of a force to the contact end (para [0034]).
With respect to claim 32, Sugita teaches the cylindrical body of the deformable tip includes a plurality of accordion-shaped contours (8) on an outside surface of the cylindrical body of the deformable tip (FIG. 2), wherein the plurality of accordion-shaped contours is generally perpendicular to the axis of the deformable tip (FIG. 2) and configured to enable the cylindrical body of the deformable tip to deform along the plurality of accordion-shaped contours (FIG. 8 for example).
While Sugita does not explicitly teach a plurality of circumferential cuts forming the plurality of accordion-shaped contours, it would be obvious to one of ordinary skill in the art to manufacture the accordion-shaped contour by any desirable method and the results of the modification would have been predictable.
With respect to claim 33, Sugita teaches distal edge of the contact end of the deformable tip defines a planar edge around the circumference of the distal edge (FIG. 2, 4).
With respect to claim 34, Sugita teaches the cylindrical body of the deformable tip is configured to be deformable between the contact end and the base end of the deformable tip without the contact end moving across the tissue surface (para [0035]).

Claims 17, 23, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamiya et al. (U.S. 2016/0367233) in view of Nozue (U.S. 2004/0073089).
With respect to claim 17, Mamiya et al. teaches a system comprising: 
an elongated imaging instrument (100) including a head (102) coprising an imaging sensor (103, para [0030]) and an insertion device (106);
a sheath (71) defining therein a lumen (FIG. 5) the sheath insertable into a patient’s body through the insertion device and extendable out of the insertion device at the head (FIG. 5); 
an elongated medical instrument (4) configured to be delivered through the lumen in the sheath; 
an insertion control system (109) configured to convey the sheath to a desired location within a body; 
an instrument control system (8) configured to direct operation of the elongated medial instrument when the elongated medical instrument reaches a desired position; and
a sheath tip (73) coupled to a distal end of a sheath (71), the sheath tip having a cylindrical body extending between a base end coupled to the distal end of the sheath and a contact end configured to contact a tissue surface upon extension out of the head (FIG. 5).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 17, Nozue teaches an apparatus (FIG. 5) comprising:
a deformable tip (17) coupled to a distal end of a medical device (FIG. 5) , the deformable tip having a cylindrical body extending between a base end at the distal end of the medical device (FIG. 4 for example) and a contact end to contact a tissue surface (FIG. 6), wherein the cylindrical body includes a crumple zone a proximal distance away from the contact end, the crumple zone is configured to be deformable upon the contact end contacting a tissue surface (FIG. 5, 6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Nozue so that the stress does not concentrate on the tip and, therefore, damage to the top can be prevented from occurring even when an inexpensive material is used for tip (para [0042] of Nozue).  
With respect to claim 23, Mamiya in view of Nozue teaches the cylindrical body of the deformable tip has a varying thickness between the base end and the contact end (FIG. 6 OF Nozue) wherein the varying thickness is less than a thickness of the sheath (FIG. 9 of Mamiya et al. for example).
With respect to claim 28, Mamiya et al. teaches an apparatus comprising:
a sheath (71) defining a lumen (FIG. 5) that is configured to convey an elongated instrument (FIG. 4 for example); 
an insertion device (119) including a head (102) comprising an imaging sensor (103, para [0030]) and an exit port (107a) configured to deliver the sheath to a target tissue location within a patient (FIG. 5); and 
a sheath tip (73) disposed at a distal end of the sheath, the sheath tip having a cylindrical body extending between a base end at the distal end of the sheath and a contact end configured to contact a tissue surface upon extension of the sheath tip out of the exit port (FIG. 9 for example).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 28, Nozue teaches an apparatus comprising:
a medical device (FIG. 5); and 
a deformable tip (17) disposed at a distal end of the medical device (FIG. 5), the deformable tip having a cylindrical body extending between a base end disposable at the distal end of the medical device (FIG. 4 for example) and a contact end configured to contact a tissue surface (FIG. 6), wherein the cylindrical body of the deformable tip has is configured to be deformable between the contact end and the base end of the deformable tip upon contact with the target tissue (FIG. 5, 6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Nozue so that the stress does not concentrate on the tip and, therefore, damage to the top can be prevented from occurring even when an inexpensive material is used for tip (para [0042] of Nozue).  
With respect to claim 30, Mamiya in view of Nozue teaches a portion of the cylindrical body of the deformable tip includes a first thickness (FIG. 6 OF Nozue) that is less than a thickness of the sheath (FIG. 9 of Mamiya et al. for example).

Response to Arguments
Applicant's arguments filed 05/24/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the structure taught by Sugita is a hood for an endoscope, which is not a sheath or a sheath tip and is not a structure “configured to extend out of the insertion device” as required by claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The primary reference of Mamiya teaches a sheath tip that is “configured to extend out of the insertion device.”  The secondary reference of Sugita is relied upon to modify the sheath tip of Mamiya to be deformable.
In response to applicant's argument that the hood structure in Sugita is not taught as being “deformable upon contact with the tissue”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the structure taught by Nozue is a hood for an endoscope, which is not a sheath or a sheath tip and is not a structure “configured to extend out of the insertion device” as required by claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The primary reference of Mamiya teaches a sheath tip that is “configured to extend out of the insertion device.”  The secondary reference of Sugita is relied upon to modify the sheath tip of Mamiya to be deformable.
In response to applicant’s argument that Nozue appears to teach a hood where the distal most end bends upon contact with a tissue, Examiner respectfully disagrees.  As can clearly be seen in FIG. 6 of Nozue, the hood bends adjacent to the proximal end of the thin-walled portion 17a.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795